Clay Thomas, PC Certified Public Accountant 2038 Lexington Houston, Tx 77098 (713) 482-3920 (office) (713) 482-3923 (fax) Secuirites and Exchange Commission treeet NE Washington DC 20549 Re: American Securities Resources Corp. Dear Sir or Madam:I have reviewed the Form 8K filing of American Security Resources Corp dated April 15, 2009 regarding the Company's lack of reliance on prior year financial statement audit results. I find that I am in agreement with the Company's assertion that there are some miscalcuations regarding the calculation of retained earnings. Respectfully submitted, By: /s/ Clay Thomas, PC Clay Thomas, PC
